Name: Council Regulation (EEC) No 2860/93 of 18 October 1993 amending Regulation (EEC) No 577/91 imposing a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as Eproms (erasable programmable read-only memories) originating in Japan
 Type: Regulation
 Subject Matter: competition;  electronics and electrical engineering;  Asia and Oceania;  tariff policy;  trade;  information technology and data processing
 Date Published: nan

 21 . 10. 93 Official Journal of the European Communities No L 262/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2860/93 of 18 October 1993 amending Regulation (EEC) No 577/91 imposing a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as Eproms (erasable programmable read-only memories) originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 14 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultations within the Advisory Committee as provided for by the above Regulation, certain Japanese producing companies in connec ­ tion with the anti-dumping proceeding. II . Review investigation (2) In July 1992, the Commission, in accordance with Article 14 of Regulation (EEC) No 2423/88 , initiated (*) a partial review of Regulation (EEC) No 577/91 with regard to Eproms produced in Japan by Nippon Steel Semiconductor (NPNX) and exported by Intel Corporation (Intel), imports of which are currently subject to the definitive anti-dumping duty. Whereas : Intel initially concluded its subcontracting agree ­ ment with NMB Semiconductor Co. Ltd, but this company was renamed NPNX after it was taken over by Nippon Steel Corporation, Tokyo, Japan, in March 1993. The agreement with Intel has not been altered by these changes . (3) On the basis of the findings of the partial review, the Commission has accepted an undertaking offered by Intel by Decision 93/538/EEC (6). I. Previous investigation ( 1 ) The Council by Regulation (EEC) No 577/91 (2), imposed a definitive anti-dumping duty on imports of certain types of electronic microcircuits known as Eproms (erasable programmable read-only memories) originating in Japan. As a result of the amendments made to the combined nomenclature by Commission Regulation (EEC) No 2587/91 (3), the imports now fall within CN codes 8542 1 1 42, 8542 11 44, 8542 11 46 and 8542 11 48 for finished Eproms, within CN code ex 8542 11 59 for finished OTPs, within CN code ex 8542 11 01 for wafers for all types of Eproms and within CN code ex 8542 1 1 05 for dice or chips for all types of Eproms. The Commission, by Decision 91 /131 /EEC (4), accepted undertakings offered by III . Amendment of the reviewed measures (4) In view of Commission Decision 93/538/EEC, Regulation (EEC) No 577/91 should be amended in order to exempt Eproms produced in the frame ­ work of the agreement between Intel and NPNX and subsequently exported by Intel from the defi ­ nitive duty. (') OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 65, 12. 3 . 1991 , p. 1 . 0 OJ No L 259, 16 . 9 . 1991 , p. 1 . (4) OJ No L 65, 12. 3 . 1991 , p. 42. 0 OJ No C 181 , 17. 7. 1992, p. 7 . (6) See page 64 of this Official Journal . No L 262/2 Official Journal of the European Communities 21 . 10. 93 (5) After the adoption of Regulation (EEC) No 577/91 , several Japanese producers from which under ­ takings had been accepted contacted the Commis ­ sion and requested that the names of some of their affiliated companies which had not been involved in Eprom exports to the Community when Regula ­ tion (EEC) No 577/91 was published should be added to the list in Annex I to that Regulation, since Eproms would be exported to the Commu ­ nity by those companies in the future. (6) The Commission considers the request justified and the Council confirms this view. Therefore, the list in the said Annex should be amended. (7) Since the present review relates only to the circum ­ stances of certain specific companies, the measures contained in Regulation (EEC) No 577/91 are not being modified or confirmed within the meaning of Article 15 (1 ) of Regulation (EEC) No 2423/88, and consequently the date on which they are due to expire pursuant to that provision remains unchanged, '  they are produced, and sold for export to the Community, by one of the companies listed in the first indent : in this case, exemption from the duty shall be conditional upon presentation to the customs authorities of documentation from the producer confirming that it sold the products for which the exemption is sought for export to the Community ; the documentation (the format of which is contained in Annex III) must contain a clear description of the device type(s) sold, the total quantity per device type, the unit price per device type, or a statement that the price was not lower than the applicable reference price, the invoice number and the confirmation that these products were produced and sold for export to the Community by the said company under the undertakings referred to in Article 1 of Decision 91 / 131 /EEC or in Article 1 of Decision 93/538/EEC, or that the following conditions are fulfilled ; 3. Annex I shall be amended as follows : (a) the names cited below shall be added to the lists of companies, being companies affiliated respectively to :  Fujitsu Ltd, Japan : '  Fujitsu Devices Inc, Japan',  Hitachi Ltd, Japan : '  Hitachi Asia (Malaysia) Sdn Bhd, Malaysia,  Hitachi Asia Pte Ltd, ^ Singapore, Indonesia, Taiwan,  Hitachi Asia (Hong Kong) Ltd, Hong Kong, South Korea, China, HAS ADOPTED THIS REGULATION :  Hitachi Asia (Thailand) Co Ltd, Thailand. , Article 1 Regulation (EEC) No 577/91 is hereby amended as follows : 1 . the first indent of Article 1 (4) shall be replaced by the following : '  they are produced and exported to the Community by the following companies, whose undertakings have been accepted pursuant to Article 1 of Deci ­ sion 91 /131 /EEC or to Article 1 of Commission Decision 93/538/EEC Q :  Fujitsu Ltd,  Hitachi Ltd,  Intel Corporation,  Mitsubishi Electric Corp,  NEC Corp,  Sharp Corp,  Texas Instruments (Japan) Ltd and  Toshiba Corporation, or that ;  Sharp Corporation, Japan : '  Sharp Electronic Components (Taiwan) Corporation, Taiwan,  Sharp Technology (Taiwan) Corporation, Taiwan,  Sharp Electronics (Taiwan) Co. Ltd, Taiwan.' ; (b) the list of companies affiliated to NEC Corporation shall be replaced by the following : '  NEC Electronics Inc, USA,  NEC Electronics Singapore Pte Ltd, Singapore,  NEC Electronics Hong Kong Limited, Hong Kong,  NEC Australia Pte Ltd, Australia,  NEC Semiconductors (Malaysia) Sdn Berhad, Malaysia,  NEC Electronics Taiwan Ltd, Taiwan.' : 0 OJ No L 262, 21 . 10 . 1993, . p . 64. ; 2. the third indent of Article 1 (4) shall be replaced by the following : 21 . 10 . 93 Official Journal of the European Communities No L 262/3 4. the first table in Annex II shall be replaced by the following : (c) the names cited below shall be deleted from the lists of companies, being companies affiliated respectively to : Hitachi Ltd, Japan : '  Hitachi Asia Pte Ltd, Singapore, Malaysia, Indonesia, 'Additional codes Firms/rate 8491  Fujitsu Ltd,  Hitachi Ltd,  Intel Corporation, USA,  Mitsubishi Electric Corp,  NEC Corp,  Sharp Corp,  Texas Instruments (Japan) Ltd and  Toshiba Corporation No anti-dumping duty (') 8492 Other : 94 %  Hitachi Asia (Hong Kong) Ltd, Hong Kong, South Korea, China, Taiwan.'  Sharp Corporation, Japan : '  Sharp Electronics Co Ltd Taiwan.' ; (d) the following list of companies shall be added : 'Companies affiliated to Intel Corp, USA :  Intel Corporation (USA, Delaware),  Intel Electronics, Ltd (Israel),  Intel Japan KK (Japan),  Intel Technology Sdn Bhd (Malaysia),  Intel Philippines (Philippines),  Intel Philippines Mfg Inc (Philippines), (') Also included here are the affiliated companies mentioned in Annex I and other companies complying with the conditions in the third indent of Article 1 (4) of the Regulation.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.  Intel Puerto Rico, Ine (USA, California) ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 October 1993 . For the Council The President A. BOURGEOIS